TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 13, 2017



                                       NO. 03-16-00291-CV


    Office of the Comptroller of Public Accounts for the State of Texas; Glenn Hegar,
Individually and in his Official Capacity as Comptroller of Public Accounts of the State of
              Texas; and Ken Paxton, Attorney General of Texas, Appellants

                                                  v.

                   Farshid Enterprises, L.L.C.; and Abul Hasnat, Appellees




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
          AFFIRMED IN PART; REVERSED AND DISMISSED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on April 28, 2016. Having reviewed the

record and the parties’ arguments, the Court affirms the trial court’s order denying the

Comptroller’s plea to the jurisdiction with respect to appellees’ claims challenging the

constitutionality of sections of the Tax Code to the extent that they seek equitable relief. The

Court, however, reverses the trial court’s order with respect to appellees’ remaining claims and

dismisses those claims for lack of subject matter jurisdiction. Each party shall bear their own

costs relating to this appeal, both in this Court and in the court below.